                Case 2:18-cv-06612-E Document 12 Filed 01/03/19 Page 1 of 1 Page ID #:38

HOLMES, TAYLOR, SCOTT & JONES LLP
Andrew B. Holmes (SBN: 185401)
abholmes@htsjlaw.com
617 South Olive Street, Suite 1200
Los Angeles, California 90014
Tel: (213) 985-2200 * Fax: (213) 973-6282

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
MARC G. MELLMAN                                                      CASE NUMBER
                                                                         2:18-cv-06612-E
                                                     Plaintiff(s),
                        v.
WORKFORCE ENTERPRISES WFE, INC.; WORKFORCE
                                                                            NOTICE OF DISMISSAL PURSUANT
SOLUTIONS WFS LLC; ATLAS EMPLOYMENT
                                                                             TO FEDERAL RULES OF CIVIL
GROUP, INC.; SUPERIOR PERSONNEL INC.; et al.
                                                                                 PROCEDURE 41(a) or (c)
                                                   Defendant(s).

PLEASE TAKE NOTICE: (Check one)

         This action is dismissed by the Plaintiff(s) in its entirety.

         The Counterclaim brought by Claimant(s)                                                                           is
         dismissed by Claimant(s) in its entirety.

         The Cross-Claim brought by Claimants(s)                                                                           is
         dismissed by the Claimant(s) in its entirety.

         The Third-party Claim brought by Claimant(s)                                                                      is
         dismissed by the Claimant(s) in its entirety.

         ONLY Defendant(s)

         is/are dismissed from (check one)      Complaint,       Counterclaim,   Cross-claim,     Third-Party Claim
         brought by                                                                                                       .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     January 3, 2019                                 /s/ Andrew B. Holmes
                 Date                                               Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
